COMMUNITY STATISTICSDollars in thousands except Average Effective Rent Includes joint venture properties. Average Effective As of September 30, 2009 Rent for the Percent to Three Months Gross Total of Physical Ended Units Real Assets Gross Assets Occupancy Sept 30, 2009 Dallas, TX $ % % $ Jacksonville, FL $ % % $ Atlanta, GA $ % % $ Houston, TX $ % % $ Nashville, TN $ % % $ Austin, TX $ % % $ Tampa, FL $ % % $ Raleigh/Durham, NC $ % % $ Phoenix, AZ $ % % $ South Florida $ % % $ Orlando, FL $ % % $ Primary Markets $ % % $ Memphis, TN $ % % $ Columbus, GA $ % % $ Jackson, MS $ % % $ Greenville, SC $ % % $ Lexington, KY $ % % $ Little Rock, AR $ % % $ Savannah, GA $ % % $ All Other Secondary $ % % $ Secondary Markets $ % % $ Subtotal $ % % $ Development and Lease-up Properties $ % % $ Total Portfolio $ % % $ NUMBER OF APARTMENT UNITS Sept 30 Jun 30 Mar 31 Dec 31 Sept 30 100% Owned Properties Properties in Joint Ventures Total Portfolio SAME STORE (EXCLUDES 8 FULL RENOVATION AND 3 HELD FOR SALE COMMUNITIES)Dollars in thousands except Effective Rent Revenues by market are presented before the impact of straight-line adjustments. A reconciliation to total revenue is provided below. CURRENT PERIOD ACTUALSAs of September 30, 2009 unless otherwise noted Three Months Ended September 30, 2009 Average Quarterly Twelve Effective Physical Economic Month Units Revenue Expense NOI Rent Occupancy Occupancy (1) Turn Rate Primary Markets Dallas, TX $ % % % Atlanta, GA $ % % % Jacksonville, FL $ % % % Houston, TX $ % % % Nashville, TN $ % % % Austin, TX $ % % % Tampa, FL $ % % % South Florida $ % % % Phoenix, AZ $ % % % Raleigh/Durham, NC $ % % % Subtotal $ % % % Secondary Markets Memphis, TN $ % % % Columbus, GA $ % % % Jackson, MS $ % % % Greenville, SC $ % % % Lexington, KY $ % % % Little Rock, AR $ % % % Savannah, GA $ % % % All Other Secondary $ % % % Subtotal $ % % % Operating Same Store $ % % % Revenue Straight-line Adjustment (2) $ ) $ ) Total Same Store $ $ (1) Economic Occupancy represents Net Potential Rent less Delinquencies, Vacancies and Cash Concessions divided by Net Potential Rent. (2) Represents the aggregate adjustment necessary to record cash concessions and certain fee revenues on a straight-line basis. PERCENT CHANGE FROM THREE MONTHS ENDED JUNE 30, 2009 (PRIOR QUARTER) AND THREE MONTHS ENDED SEPTEMBER 30, 2008 (PRIOR YEAR) Revenue Expense NOI Physical Occupancy Average Effective Rent Prior Prior Prior Prior Prior Prior Prior Prior Prior Prior Quarter Year Quarter Year Quarter Year Quarter Year Quarter Year Primary Markets Dallas, TX -0.6
